Citation Nr: 0630602	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-11 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
February 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that rating decision, the RO denied 
service connection for residuals of a left eye injury, a 
right knee condition, and a bilateral foot condition.  The 
veteran appealed all three issues and in a rating decision 
dated in June 2005, the RO granted service connection for 
bilateral flat feet, tendinitis of the right knee, and 
degenerative joint disease of the right knee.  The claim of 
service connection for residuals of a left eye injury remains 
on appeal. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical evidence does not link a current eye disorder 
to an injury in service.  


CONCLUSION OF LAW

Residuals of a left eye injury were not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.159, 3.303 (2006).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2006).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty.  In 
correspondence dated in December 2002, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The 
RO advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  

The RO requested from the veteran names and addresses of 
persons, agencies, or companies possessing records that would 
help decide her claim, and the approximate time frame covered 
by the records.  The RO also asked the veteran for medical or 
lay evidence of a current eye disability, evidence showing 
that the disability began in service, medical evidence 
relating the current disability to service, and any private 
treatment records in her possession.  The Board finds that 
these requests properly conveyed to the veteran the essence 
of the regulation and fulfilled the requirement that VA 
request for "any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (2006).  

During the course of this appeal, the Court of Appeals for 
Veterans Claims (Court) held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2006) apply to all five elements of a "service 
connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  These five elements include (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  Id.  
Thus, upon receipt of an application for a service connection 
claim, section 5103(a) and § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

The Board notes that the VCAA notice failed to address the 
elements of the degree of disability or the effective date of 
disability.  In that regard, as the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot. 

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and VAMC 
treatment records.  At the veteran's hearing in February 
2004, she stated that she had received all of her eye 
treatment at the Blue Care Network Eye Clinic and that she 
would submit records from the clinic at a later date.  
Records from that clinic were never received.  In 
correspondence dated in January 2006, the veteran indicated 
that she would send documentation from the Great Lake Eye 
Institute.  To date, no such documentation has been received.  
The veteran has not provided VA with addresses of these 
providers or asked that VA obtain these records on her 
behalf.  The veteran has had ample time to submit this 
evidence and proceeding with appellate review without those 
records would not be in violation of VA's duty to assist.  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to her appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to her claim.  
Accordingly, the Board will proceed with appellate review.

Evidence

In a letter dated in January 2006, the veteran stated that 
medical documentation from Evans Army Hospital, Fort Carson 
Colorado, would show that she went there for shooting pain in 
the left eye and a headache.  

In a chronological record of medical care, included in 
service medical records submitted by the veteran and dated in 
September 1986, the veteran's vision was noted to be 20/20 in 
both eyes.  

In a report of emergency care and treatment, dated in 
September 1988 and also submitted by the veteran, it was 
noted that the veteran reported to the emergency room with 
complaints of blurred vision, pain, and blood shot in the 
left eye after being hit with a baseball.  The veteran's eye 
was noted to be discolored and swollen.  Vision in the left 
eye was 20/15.  The examiner diagnosed subconjunctival 
hematoma.

In a follow-up chronological record of medical care, dated in 
October 1988, the examiner noted that the veteran's left eye 
was noticeably photophobic.  The examiner's assessment was 
subconjunctival hematoma, slowly resolving.  The examiner 
stated that he would have the veteran evaluated by an 
optometrist.

In report of medical history prepared for the veteran's 
separation examination report, dated in December 1990, the 
veteran indicated that she had experienced eye trouble.  
Specifically, the veteran noted that she experienced 
decreased vision.   

In a VAMC outpatient treatment note, dated in January 2003, 
Dr. V.M., O.D., stated that the veteran presented with 
complaints of headaches and decreased vision.  Dr. V.M. noted 
that the veteran reported injuring an eye in service, but was 
unsure which eye it was.  Uncorrected vision in the left eye 
was recorded as 20/30, and best corrected vision in the left 
eye was 20/20.  Dr. V.M.'s assessment was refractive 
error/presbyopia.  Dr. V.M. noted that she reassured the 
veteran that health appeared normal.  In an addendum to that 
note, dated in January 2006, Dr. V.M. stated that the veteran 
informed Dr. V.M. that it was the left eye she injured in 
service.  

At a hearing before a Decision Review Officer (DRO) in July 
2004 at the VA RO in Detroit Michigan, the veteran testified 
that she was hit in the left eye with a softball while in 
service.  The veteran testified that she had a mark on her 
eye from where she was hit with the ball.  The veteran 
testified that her left eye had gotten weaker and that she 
could feel it getting tired.  The veteran stated that she had 
been getting all of her eye treatment for the past two and a 
half years at Blue Care Network Eye Clinic.  The veteran 
stated that she had not yet submitted those records and her 
representative stated that they would be doing so as soon as 
possible.  The veteran's representative asked for 30 days to 
submit additional evidence from the veteran's private 
ophthalmologist.  

In a VA eye examination report, dated in October 2004, Dr. 
A.G., O.D., noted that the veteran complained of a hemorrhage 
in her left eye and migraine headaches since 1995.  On eye 
examination, Dr. A.G. determined the following.  The 
veteran's right eye uncorrected visual acuity was 20/30 at 
distance and 20/40 at near.  Best corrected visual acuity was 
20/20 at distance and 20/40 at near.  In the left eye, 
uncorrected visual acuity was 20/40 at distance and 20/60 at 
near.  Best corrected visual acuity was 20/30 at distance and 
20/30 at near.  

Dr. A.G. also noted the following findings in the examination 
report.  There was no diplopia.  Muscle function was smooth, 
accurate, full and extensive.  On Goldmann visual field test 
object III/4e, the patient had ring scotoma on the left eye 
and normal field on the right.  There was no neurological or 
eye-related finding associated with that field.  The veteran 
had clear corneae and anterior chambers were deep and quiet.  
Lens was clear in both eyes.  Cup-to-disc ratio was .5 in the 
right and .45 in the left.  Maculae were clear in both eyes.  
In the left eye, Dr. A.G. detected a tiny area of lattice 
with holes way far on the periphery not associated with 
visual field loss or trauma.  

Dr. A.G.'s diagnosis was trauma to the left eye with no 
permanent injury.  There were no noted scars or loss of 
vision or field in either eye from the veteran's trauma.  The 
veteran did, however, have a reduced visual field in the left 
eye from unknown etiology; this was not consistent with a 
brain or eye disease.  

In a letter dated in January 2006, Dr. L.H., D.O., stated 
that he examined the veteran in September 2005 for complaints 
of headaches and loss of vision.  The veteran reported to Dr. 
L.H. that she had had the problems since being struck in the 
eye with a baseball in 1988.  Dr. L.H. noted that the veteran 
had an unexplained visual loss in the left eye with best 
corrected vision at 20/50.  These results were compared with 
results of 20/15 in the left eye in September 1988 and 20/20 
in January 2003.  Dr. L.H. determined this vision loss to be 
a tunneling of vision affect in the left eye.  Dr. L.H. 
stated that this was not diagnostic of a medical condition.  
The veteran's retinal examination was normal except for some 
cupping of the discs at .5 right and .3 left; there was no 
evidence of any traumatic retinopathy or cataract.  Dr. 
L.H.'s impression was unexplained visual loss in the left 
eye.  Dr. L.H. could find no ocular reason for the veteran's 
headaches.  

In the veteran's VA Form 9, dated in July 2005, the veteran 
stated that the in-service injury caused her left eye to be 
severely swollen and shut for a week.  The veteran stated 
that she suffered from chronic periodic headaches localized 
to the left side, and experienced visual disturbances and 
significant eye strain in the right eye.   

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

When an approximate balance of positive and negative evidence 
regarding the merits of claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2005).  In cases where the veteran's service medical records 
are incomplete through no fault of the claimant, the Board 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt doctrine 
under 38 U.S.C. § 5107(b).  Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

Analysis

It appears that the veteran's service medical records are 
incomplete; there is no entrance examination report among the 
service medical records and the veteran has submitted service 
medical records not in the claims file.  In light of the 
incomplete service medical records, the Board has reviewed 
the evidence and carefully considered the benefit-of-the-
doubt doctrine.  Nonetheless, the Board finds that service 
connection is not warranted for residuals of an eye injury.  

Service connection must be denied because the medical 
evidence does not link any current eye disorder to an 
incident in service.  The evidence shows that the veteran 
suffered an injury to the left eye while in service.  The 
evidence also shows that the veteran currently suffers from 
vision loss in the left eye.  The medical evidence does not 
show, however, that the vision loss is related to the in-
service injury.  Although two of the doctors who detected the 
visual loss were unable to provide an explanation for the 
vision loss, they both considered the veteran's history of 
sustaining an eye injury before dismissing it as a possible 
etiology.  Dr. A.G. specifically determined that the visual 
loss was not related to past trauma and that there was no 
residual injury from any previous trauma.  

Regarding the incomplete service medical records, it is 
unlikely that any additional records of treatment would show 
that the veteran's current visual loss was incurred in 
service.  The veteran claims to have injured her eye and 
received treatment for it in service; the service medical 
records that she submitted confirm that.  Additional service 
medical records of treatment for that injury would not likely 
reveal additional probative evidence.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not applicable, and the claim must be 
denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for residuals of a left eye 
injury is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


